UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

v.
                                    Crim. Action No. 21-35-1 (EGS)
JEFFREY SABOL,

                 Defendant.



                           MEMORANDUM OPINION

     Defendant Jeffrey Sabol (“Mr. Sabol”) has been charged in a

federal indictment with eight serious misdemeanor and felony

offenses arising from his participation in the events at the

U.S. Capitol on January 6, 2021. See Superseding Indictment, ECF

No. 23. After Mr. Sabol was arrested in New York on January 22,

2021, a magistrate judge on the United States District Court for

the Southern District of New York held a detention hearing and

ordered Mr. Sabol detained pending trial due to his “risk of

flight/danger.” See Min. Entry, 7:21-mj-866-UA-1 (S.D.N.Y. Jan.

22, 2021). Pending before the Court is Mr. Sabol’s Motion for

Pretrial Release, which seeks his release from custody to the

Pretrial Services Agency’s High Intensity Supervision Program

(“HISP”). Def.’s Mot. Pretrial Release (“Def.’s Mot.”), ECF No.

17. The Court held a hearing on Mr. Sabol’s motion on April 8,

2021. See Min. Entry (Apr. 9, 2021).
     Upon careful consideration of the motion and opposition,

the arguments set forth at the April 8, 2021 hearing, the

applicable law, and the entire record herein, Mr. Sabol’s motion

is DENIED.

I. Background

     Mr. Sabol and four co-defendants are alleged to have

forcibly assaulted, resisted, opposed, impeded, intimidated, or

interfered with Metropolitan Police Department (“MPD”) officers

while they were attempting to help the U.S. Capitol Police

maintain the security of the U.S. Capitol on January 6, 2021.

See Superseding Indictment, ECF No. 23 at 1-4. 1 The sixteen-count

superseding indictment, filed March 12, 2021, charges Mr. Sabol

with the following offenses: (1) Assaulting, Resisting, or

Impeding Certain Officers Using a Dangerous Weapon, in violation

of 18 U.S.C. §§ 111(a)(1) and (b); (2) Assaulting, Resisting, or

Impeding Certain Officers, in violation of 18 U.S.C. §

111(a)(1); (3) Civil Disorder, in violation of 18 U.S.C. §

231(a)(3); (4) a second count of Civil Disorder, in violation of

18 U.S.C. § 231(a)(3); (5) Entering and Remaining in a

Restricted Building or Grounds with a Deadly or Dangerous

Weapon, in violation of 18 U.S.C. §§ 1752(a)(1) and (b)(1)(A);


1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.


                                2
(6) Disorderly and Disruptive Conduct in a Restricted Building

or Grounds with a Deadly or Dangerous Weapon, in violation of 18

U.S.C. §§ 1752(a)(2) and (b)(1)(A); (7) Engaging in Physical

Violence in a Restricted Building or Grounds with a Deadly or

Dangerous Weapon, in violation of 18 U.S.C. §§ 1752(a)(4) and

(b)(1)(A); and (8) Act of Physical Violence in the Capitol

Grounds or Buildings, in violation of 40 U.S.C. § 5104(e)(2)(F).
Id. at 2, 4, 5, 6, 7, 9.

      The Court sets out below the evidence proffered by the

government in support of its opposition to Mr. Sabol’s motion,

and in favor of his continued pretrial detention, as well as a

brief overview of the procedural history of this case. 2

    A. Mr. Sabol’s Conduct on January 6, 2021

      Mr. Sabol has admitted to law enforcement that he was in

Washington D.C. and at the U.S. Capitol on January 6, 2021, the

day a joint session of the U.S. Congress convened to certify the

Electoral College vote count and the 2020 Presidential Election.

See Gov’t’s Opp’n, ECF No. 20 at 3. According to the government,

Mr. Sabol believed that “there was no question” that the 2020

Presidential Election was “stolen.” Id. On January 6, 2021, Mr.

Sabol equipped himself with a helmet, steel-toe boots, zip ties,




2 At a detention hearing, the government may present evidence by
way of a proffer. See United States v. Smith, 79 F.3d 1208,
1209-10 (D.C. Cir. 1996).
                                 3
a radio, and an ear piece, and he traveled to Washington D.C. to

watch then-President Trump speak at a rally and to participate

in the protest against the election results, which ended in a

riot at the U.S. Capitol. Id.

     Mr. Sabol told law enforcement that when he reached the

U.S. Capitol, he heard flashbangs going off and “recognized that

a ‘battle’ was already occurring,” which he believed was started

by members of the left-wing anti-fascist political movement

Antifa as the “perfect set-up.” Id. He “had to be on the front

line” of the “battle” because he is a “warrior.” Id. Mr. Sabol’s

cell phone records place him in the area around the U.S. Capitol

as of 3:29 p.m. that day. Id.

     At approximately 4:20 p.m., MPD officers assumed a post in

an archway at the access point of the U.S. Capitol’s lower

western terrace. Id. at 4. Among the MPD officers at that post

were Officer A.W., Officer B.M., and Officer C.M. Id. Shortly

after assuming the post, all three officers were “brutally”

assaulted by rioters who were part of a mob that had gathered

outside of the U.S. Capitol. Id. Video footage provided by the

government displays the violent attacks that left the officers

wounded and in need of medical care. See Exs. 2, 3, 5A to

Gov’t’s Opp’n, ECF No. 20. Officer A.W. sustained a laceration

that caused him to bleed from the head and required staples to

close, and Officer B.M. sustained an abrasion to his nose and

                                4
right cheek and minor bruising to his left shoulder. See Gov’t’s

Opp’n, ECF No. 20 at 8-9.

     The government proffers evidence in support of charges

against Mr. Sabol for his participation in the assault of

Officer A.W. and Officer B.M. Id. at 4-9. At around 4:27 p.m.,

an unknown individual charged at Officer A.W., grabbed at his

face, and knocked him to his feet. Id. at 4. While Officer A.W.

was on the ground, Mr. Sabol climbed up the U.S. Capitol steps

to where Officer A.W. was laying and yanked Officer A.W.’s baton

out of his hand. Id. at 4-5 (citing Officer A.W.’s Body Worn

Camera (“BWC”) Video Footage, Exhibit 2 to Gov’t’s Opp’n). The

government provides additional video footage that “shows that

Sabol used so much force in snatching [Officer] A.W.’s baton out

of his hands that when he succeeded in wrestling it away from

Officer A.W., [Mr.] Sabol fell back down the steps.” Id. at 5

(citing Storyful 3 Video Footage, Ex. 3 to Gov’t’s Opp’n).

Meanwhile, another individual, alleged to be Mr. Sabol’s co-

defendant Mr. Jack Wade Whitton, began striking Officer B.M.

with a crutch and then pulled him by the head and helmet over

Officer A.W. and down the steps into the large crowd. Id. Mr.


3 According to its website, Storyful is a “news and intelligence
agency” owned by News Corp. that was founded as “the first
social media newswire . . . to break the news faster and utilize
social content to add context to reporting.” See About Storyful,
Storyful, https://storyful.com/about/ (last visited Apr. 14,
2021).
                                5
Sabol then “rushed back up the steps, put his hand on Officer

B.M.’s backside, and with his right hand, held the baton that he

stole from Officer A.W. up against Officer B.M.’s neck” before

helping drag Officer B.M. face-first down the steps and into the

mob. Id. at 5-6 (citing Storyful Video Footage, Ex. 3 to Gov’t’s

Opp’n; Officer C.M.’s BWC Video Footage, Ex. 5A to Gov’t’s

Opp’n). After Mr. Sabol and other rioters dragged Officer B.M.

into the crowd, co-defendant Peter Stager repeatedly struck

Officer B.M. with a flagpole. Id. at 8. Rioters also dragged

Officer A.W.—who was at that point without the baton that Mr.

Sabol had taken from him—down into the mob where rioters ripped

off his helmet, maced him, took his gas mask and MPD-issued cell

phone, kicked him, struck him with poles, and stomped on him.
Id. at 8-9.

  B. Mr. Sabol’s Conduct Between January 6, 2021, and His Arrest
     on January 22, 2021

     On January 7, 2021, Mr. Sabol returned to his home in

Colorado. Id. at 9. There, “paranoid that he was going to be

charged with sedition,” he “fried” electronic devices in his

microwave, destroyed anything that could be “misconstrued as

antigovernment,” and moved two firearms that he kept at his home

to an associate’s residence. Id.

     Between January 9 and 10, 2021, Mr. Sabol traveled from

Colorado to Boston, Massachusetts. Id. Mr. Sabol planned to fly


                                   6
from Boston to Switzerland to avoid extradition for any crimes

arising from his conduct at the U.S. Capitol on January 6, 2021.
Id. He has admitted to law enforcement that he planned to ski

while in Switzerland to make his trip “look natural.” Id. But

while at the airport in Boston, Mr. Sabol saw police officers

and “thought they mentioned his backpack.” Id. He left the

airport, rented a vehicle, and began driving south. Id. Because

Mr. Sabol thought law enforcement was tracking him, he discarded

his cell phone out of a window and over a bridge while he was

driving. Id.

     On January 11, 2021, officers from the Clarkstown Police

Department in New City, New York responded to a vehicle that was

driving erratically. Id. at 10. They located the vehicle, which

Mr. Sabol was driving, and discovered that he was covered in

blood from severe lacerations on his thighs and arms. Id. at 10.

Mr. Sabol has admitted to law enforcement that he had attempted

to take his own life. Id. When the Clarkstown officers found Mr.

Sabol, he made spontaneous statements, including “I am tired, I

am done fighting”; “My wounds are self-inflicted”; “I was

fighting tyranny in the D.C. Capitol”; and “I am wanted by the

FBI.” Id. An inventory search of Mr. Sabol’s vehicle uncovered

razor blades, a note with instructions and password to a

computer, electronic devices, his passport and Social Security

Card, an airline e-ticket, a rental car agreement, and a green

                                7
backpack and tan Carhartt jacket similar to the backpack and

jacket depicted in video footage of the attacks on the MPD

officers at the U.S. Capitol on January 6, 2021. Id.

     On January 12, 2021, Mr. Sabol spoke with law enforcement

officers while he was recovering from his self-inflicted wounds

at the Westchester Medical Center. Id. In addition to the

admissions discussed above, Mr. Sabol also admitted to law

enforcement officers that he was at the U.S. Capitol on January

6, 2021, wearing a brown Carhartt jacket, a black or grey

helmet, a green backpack, and black gloves. Id. Regarding the

events that took place that day, Mr. Sabol admitted he had

grabbed an MPD officer’s baton, but he alleged that he was there

only to save the officers who he saw “needed help.” Id.

     On January 13, 2021, Mr. Sabol spoke with law enforcement

again and was asked to review video footage and still photos

depicting the events at the U.S. Capitol on January 6, 2021. Id.

at 11. Mr. Sabol admitted the following: (1) he was the person

in the Storyful video wearing a grey/black helmet, black gloves,

and the tan/brown Carhartt jacket and green backpack that were

found in his vehicle; (2) he had run up the steps of the U.S.

Capitol, jumped over a barricade, and dragged an MPD officer

down the steps; and (3) he is the individual shown positioned

over an MPD officer who is lying face down on the ground in the

still photo that is Exhibit 4 to the government’s opposition.

                                8
Id. Mr. Sabol maintained, however, that he was trying to assist

the officer who he helped drag down the steps, and he was

“patting him on the back” and saying “we got you man.” Id. He

claimed that he covered the officer to protect him from rioters

who were trying to hit the officer with poles. Id. But he also

acknowledged, with respect to the image depicted in the

government’s Exhibit 4, that he could not recall if he hit the

officer with the baton he was holding against the back of the

officer’s neck because “he was in a fit of rage” and the details

were “cloudy.” Id. He also stated that during the mayhem, a

“call to battle was announced” and he “answered the call because

he is a patriot warrior.” Id. Mr. Sabol further admitted that

once he believed law enforcement was looking for him, he deleted

numerous text messages and other communications, including a

video he had taken of himself and sent to an associate on

January 6, 2021, in which he said he had been pepper sprayed but

“we are going back in.” Id. Law enforcement recovered the video

as well as a text message from Mr. Sabol advising the associate

to delete the video. Id.

  C. Procedural Background

     Mr. Sabol was first charged with Civil Disorder in

violation of 18 U.S.C. § 231(a)(3) on January 15, 2021. See

Criminal Complaint, ECF No. 1. He was arrested and had an

initial appearance and detention hearing before a magistrate

                                9
judge on the United States District Court for the Southern

District of New York on January 22, 2021. See Min. Entry, 7:21-

mj-866-UA-1 (S.D.N.Y. Jan. 22, 2021). Following the detention

hearing, the magistrate judge ordered Mr. Sabol detained pending

trial because he was deemed a “risk of flight/danger.” Id.

     On January 29, 2021, a federal grand jury indicted Mr.

Sabol, along with two co-defendants, for Civil Disorder and

other offenses arising from their actions at the U.S. Capitol,

including Assaulting, Resisting, or Impeding Certain Officers

Using a Dangerous Weapon, in violation of 18 U.S.C. §§ 111(a)(1)

and (b). Indictment, ECF No. 8. On March 12, 2021, the

superseding indictment was filed. See Superseding Indictment,

ECF No. 23. The sixteen-count superseding indictment names Mr.

Sabol and now four co-defendants, all of whom are alleged to

have participated in the assault of MPD officers at the U.S.

Capitol on January 6, 2021. Id.

     After his detention hearing, Mr. Sabol was transported to

the D.C. area, and he is currently in custody at the D.C. Jail.

Mr. Sabol filed the pending motion for pretrial release on

February 23, 2021, the government filed its opposition on March

9, 2021, and Mr. Sabol did not file a reply.

II. Legal Standard

     The Bail Reform Act, 18 U.S.C. § 3141 et seq., provides

that a hearing shall be held to determine whether a defendant

                                  10
should be detained pretrial upon a motion by the government if

the defendant is charged with an offense falling in one of five

enumerated categories. 18 U.S.C. § 3142(f)(1)(A)-(E). As

relevant here, a detention hearing shall be held pursuant to

Section 3142(f)(1)(A) if a defendant is charged with a “crime of

violence,” which is “defined broadly as an offense having as an

element the attempted, threatened, or actual use of physical

force against a person or property of another, or a felony

offense that, by its nature, involves a substantial risk that

physical force against the person or property of another may be

used in the course of committing the offense.” See United States

v. Chrestman, No. 21-mj-218 (ZMF), 2021 WL 765662, at *4 (D.D.C.

Feb. 26, 2021) (citing 18 U.S.C. § 3156(a)(4)(A)-(B)). A

detention hearing shall also be held upon a motion by the

government or a judicial officer’s own motion if the defendant

poses a serious risk of flight or of attempting to obstruct

justice or threaten, injure, or intimidate a witness or juror.

18 U.S.C. § 3142(f)(2)(A)-(B).

     If a detention hearing is held pursuant to Section 3142(f),

a judicial officer “shall” detain a defendant pending trial if

the judicial officer determines that “no condition or

combination of conditions will reasonably assure the appearance

of the person as required and the safety of any other person and

the community.” Id. § 3142(e). “In common parlance, the relevant

                                 11
inquiry is whether the defendant is a ‘flight risk’ or a ‘danger

to the community.’” United States v. Munchel, No. 21-3010, 2021
WL 1149196, at *4 (D.C. Cir. Mar. 26, 2021) (quoting United

States v. Vasquez-Benitez, 919 F.3d 546, 550 (D.C. Cir. 2019)).

When the basis for pretrial detention is the defendant’s danger

to the community, the government is required to demonstrate the

appropriateness of detention pursuant to subsection (e) by clear

and convincing evidence. See 18 U.S.C. § 3142(f). When the basis

for pretrial detention is the defendant’s risk of flight, the

government is required to demonstrate the appropriateness of

detention pursuant to subsection (e) by a preponderance of the

evidence. See United States v. Xulam, 84 F.3d 441, 442 (D.C.

Cir. 1996).

     Certain conditions and charged offenses trigger a

rebuttable presumption that no condition or combination of

conditions will reasonably assure the safety of any person and

the community. 18 U.S.C. § 3142(e)(2)-(3) (providing that a

rebuttable presumption arises pursuant to subsection (e)(2) if

the defendant committed a “crime of violence” while on release

pending trial for another offense and not more than five years

after the date of conviction or the release of the person from

imprisonment for that offense, or pursuant to subsection (e)(3)




                               12
if there is probable cause to believe the defendant committed

one of a subset of offenses listed in that section). 4

     In cases that do not involve the conditions and charged

offenses that trigger a rebuttable presumption of detention, the

Court considers the following factors to determine whether

detention is required to ensure the appearance of the person and

the safety of any other person and the community:

          1. The nature and circumstances of the offense
             charged, including whether the offense is a
             crime of violence;
          2. The weight of the evidence;
          3. The history and characteristics of the
             person, including
                A. The person’s character, physical
                   and   mental  condition,   family
                   ties,    employment,    financial
                   resources, length of residence in
                   the community, community ties,
                   past conduct, history relating to
                   drug or alcohol abuse, criminal
                   history, and record concerning




4 The subset of offenses triggering a rebuttable presumption
under subsection (e)(3) include the following: “(A) an offense
for which a maximum term of imprisonment of ten years or more is
prescribed in the Controlled Substances Act . . . the Controlled
Substances Import and Export Act . . . , or chapter 705 of title
46; (B) an offense under section 924(c), 956(a), or 2332b of
this title; (C) an offense listed in section 2332b(g)(5)(B) of
title 18, United States Code, for which a maximum term of
imprisonment of 10 years or more is prescribed; (D) an offense
under chapter 77 of this title for which a maximum term of
imprisonment of 20 years or more is prescribed; or (E) an
offense involving a minor victim under section 1201, 1591, 2241,
2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2),
2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
2260, 2421, 2422, 2423, or 2425 of this title.” 18 U.S.C. §
3142(e)(3)(A)-(E).
                                13
                   appearance at court proceedings;
                   and
                B. Whether, at the time of the
                   current offense or arrest, the
                   person was on probation, on
                   parole, or on other release; and
          4. The nature and seriousness of the danger to
             any person or the community that would be
             posed by the person’s release.

18 U.S.C. § 3142(g); see also Munchel, 2021 WL 1149196, at *4.

     If a magistrate judge orders a defendant detained, the

defendant “may file, with the court having original jurisdiction

over the offense, a motion for revocation or amendment of the

order.” 18 U.S.C. § 3145(b). Although the Court of Appeals for

the District of Columbia Circuit (the “D.C. Circuit”) has not

squarely decided the issue of what standard of review a district

court should apply to review of a magistrate’s detention order,

see Munchel, 2021 WL 1149196, at *5; courts in this district

have held, in line with courts across the country, that such

detention decisions are reviewed de novo. See United States v.

Hunt, 240 F. Supp. 3d 128, 132-33 (D.D.C. 2017) (referencing

cases from the Second, Third, Fourth, Fifth, Sixth, Seventh,

Eighth, Ninth, tenth, and Eleven Circuits that support this

proposition); see also Chrestman, 2021 WL 765662, at *5-*6. The

Bail Reform Act also provides that a detention hearing “may be

reopened . . . at any time before trial if the judicial officer

finds that information exists that was not known to the movant

at the time of the hearing and that has a material bearing on”

                               14
the Section 3142(g) factors. 18 U.S.C. § 3142(f); see also

United States v. Peralta, 849 F.2d 625, 626-27 (D.C. Cir. 1988).

Accordingly, the Court will review the decision to detain Mr.

Sabol de novo and will consider new information presented by Mr.

Sabol that he contends has a material bearing on the Court’s

evaluation of his flight risk and/or danger to the community.

III. Analysis

     A. Mr. Sabol is Eligible for Pretrial Detention Pursuant to
        18 U.S.C. § 3142(f)(1)(A)

     As a threshold matter, the government correctly argues, and

Mr. Sabol does not dispute, that Mr. Sabol is eligible for

pretrial detention pursuant to 18 U.S.C. § 3142(f)(1)(A). See

Gov’t’s Opp’n, ECF No. 20 at 12. Under the Bail Reform Act,

unless a defendant poses a serious risk of flight or of

attempting to obstruct justice, he is only eligible for pretrial

detention if he is charged with an offense listed in one of the

five enumerated categories of Section 3142(f)(1)—i.e., “the most

serious” crimes. See 18 U.S.C. § 3142(f)(1)(A)-(B), (f)(2);

United States v. Singleton, 182 F.3d 7, 13 (D.C. Cir. 1999)

(“Congress limited pretrial detention of persons who are

presumed innocent to a subset of defendants charged with crimes




                               15
that are ‘the most serious’ compared to other federal offenses.”

(quoting United States v. Salerno, 481 U.S. 739, 747 (1987))).

     The Court finds that Mr. Sabol is charged with a crime of

violence, which is the first category of crimes that makes a

defendant eligible for detention under Section 3142(f)(1). See
id. § 3142(f)(1)(A). As relevant here, a “crime of violence” is

either:

          (A) an offense that has as an element of the
          offense the use, attempted use, or threatened
          use of physical force against the person or
          property of another; [or] (B) any other
          offense that is a felony and that, by its
          nature, involves a substantial risk that
          physical force against the person or property
          of another may be used in the course of
          committing the offense.
Id. § 3156(a)(4)(A)-(B). The Supreme Court, in interpreting the

definition of “crime of violence” under a different federal

criminal statute—18 U.S.C. § 924(e)(2)(B)(i)—has held that

“physical force” means “violent force—that is, force capable of

causing physical pain or injury to another person.” Johnson v.

United States, 559 U.S. 133, 140 (2010).

     In this Circuit, courts identify crimes of violence on a

categorical basis by reference to the elements of the charged

offenses, rather than on a case-by-case basis through a fact-

intensive analysis of the defendant’s alleged conduct.

Singleton, 182 F.3d at 10-12. When employing the categorical

approach, whether a charged offense is a crime of violence under

                               16
Section 3142(f)(1)(A) is a question of law and is “ascertainable

by reference to [the crime’s] elements, either because these

elements entail the use of violence, see § 3156(a)(4)(A), or the

risk of violence, see § 3156(a)(4)(B).” Singleton, 182 F.3d at

12. Courts will employ a “modified categorical approach,”

looking at “a limited class of documents” such as the

indictment, if the statute at issue is “divisible”—that is, if

it defines multiple separate crimes. Mathis v. United States,

136 S. Ct. 2243, 2249 (2016).

     Mr. Sabol is charged with, among other crimes, Assaulting,

Resisting, or Impeding Certain Officers Using a Dangerous

Weapon, in violation of 18 U.S.C. §§ 111(a)(1) and (b). See

Superseding Indictment, ECF No. 23 at 2. Subsection 111(a)(1)

provides that anyone who “forcibly assaults, resists, opposes,

impedes, intimidates, or interferes with any [designated federal

officer, or person assisting a designated federal officer] 5 while

engaged in or on account of the performance of official duties,”

is exposed to a maximum term of imprisonment of one year if the

violation constitutes simple assault or eight years if the

violation involves physical contact with the victim or the

intent to commit another felony. See 18 U.S.C. § 111(a)(1). 6 The




5 See 18 U.S.C. § 1114.
6 As relevant here, under Subsection 111(b), “the use of a deadly
or dangerous weapon [is] sufficient . . . to boost the crime
                                17
D.C. Circuit has determined that “the adverb ‘forcibly’ in the

first element of the offense modifies each of the prohibited

acts specified in the second element: that is, a defendant does

not violate the statute unless he forcibly assaults or forcibly

resists or forcibly opposes, etc.” United States. V. Arrington,

309 F.3d 40, 44 (D.C. Cir. 2002) (citing United States v.

Kleinbart, 27 F.3d 586, 592 (D.C. Cir. 1994)). Subsection 111(b)

increases the maximum term of imprisonment to 20 years for

anyone who “in the commission of any act described in subsection

(a), uses a deadly or dangerous weapon . . . or inflicts bodily

injury.” Id. § 111(b). When a defendant is charged under the

first prong of Section 111(b)—for use of a dangerous weapon—

“intent to use the weapon is a necessary element” of the

offense. See Arrington, 309 F.3d at 45. Courts have observed

that to violate Section 111(b), a defendant “must have committed

one of the acts described in § 111(a), i.e., ‘forcibly

assault[ed], resisted[ed], oppose[d], impede[d], intimidate[d],

or interefere[d] with’ a [federal officer] in specified

circumstances;’ and “in committing the act,” either (a) “’use[d]

a deadly or dangerous weapon’” or (2) “’inflict[ed] bodily




above the level of ‘simple assault.’” United States v. Duran, 96
F.3d 1495, 1511 (D.C. Cir. 1996).
                               18
injury.’” Gray v. United States, 980 F.3d 264, 266 (2d Cir.

2020) (quoting 18 U.S.C. §§ 111(a)(1), (b)).

     In consideration of the elements of these offenses, Section

3156(a)(4)’s definition of a crime of violence, and the relevant

case law, the Court concurs with numerous other courts in

holding that a defendant charged under 18 U.S.C. §§ 111(a)(1)

and (b) is charged with a crime of violence. 7 See Gray, 980 F.3d

at 266 (“[W]e hold that a § 111(b) offense is a categorical

crime of violence.”); United States v. Kendall, 876 F.3d 1264,

1270 (10th Cir. 2017) (“To determine if every violation of §

111(b) is a crime of violence, then, we need only determine

whether both an assault that causes bodily injury and an assault

with a deadly weapon involve the use, threatened use, or

attempted use of violent physical force. They both do.”); United

States v. Taylor, 848 F.3d 476, 492-493 (1st Cir. 2017) (“In

assessing whether the enhanced versions of § 111(b) are crimes

of violence, we do not write on a clean slate. In fact, every




7 In other cases brought in this district, the government has
taken the position that a Capitol Riot defendant charged only
under Section 111(a) is not charged with a crime of violence,
but a defendant charged under 111(a) and (b)—the “enhanced
version of the statute”—is charged with a crime of violence. See
United States v. Fitzsimmons, No. CR 21-158-KBJ, ECF No. 14 at 2
(D.D.C.). Here, Mr. Sabol is charged under both 111(a) and (b),
so the Court need not reach whether 111(a), on its own, triggers
a detention hearing under the “crime of violence” category of
3142(f).


                                19
court we are aware of that has considered the issue has found

that it is because the elements of the enhanced offense require

the use, attempted use, or threatened use of force capable of

causing pain or injury.”); United States v. Juvenile Female, 566
F.3d 943, 948 (9th Cir. 2009) (holding that an assault involving

a deadly or dangerous weapon under Section 111 “is,

categorically, a crime of violence”). A judicial colleague in

this district, Judge John D. Bates, recently reached the same

conclusion. See United States v. Klein, No. CR 21-236, ECF No.

29 at 7-12 (D.D.C. Apr. 12, 2021).

     Accordingly, because using a deadly or dangerous weapon

while assaulting a federal officer (or, in this case, an MPD

officer assisting a federal officer) is a crime of violence, Mr.

Sabol is eligible for pretrial detention under 18 U.S.C. §

3142(f)(1)(A). 8

     B. No Condition or Combination of Conditions Will Reasonably
        Assure Mr. Sabol’s Appearance as Required and the Safety
        of Any Other Person and the Community

     Having found that Mr. Sabol is eligible for pretrial

detention, the Court must determine whether any “condition or




8 The government also argues that Mr. Sabol is eligible for
detention pursuant to 18 U.S.C. § 3142(f)(2) “because he is a
flight risk and there is a serious risk that he will obstruct or
attempt to obstruct justice.” Gov’t’s Opp’n, ECF No. 20 at 12.
The Court addresses Mr. Sabol’s risk of flight and attempt to
obstruct justice in Section III, Part B. But the Court need not
address these risks as a basis for Mr. Sabol’s eligibility for
                               20
combination of conditions will reasonably assure the appearance

of [Mr. Sabol] as required and the safety of any other person

and the community.” 18 U.S.C. § 3142(e)(1). With respect to the

danger Mr. Sabol presents to the safety of any other person and

the community, the Court “must identify an articulable threat

posed by the defendant to an individual or the community,”

though “[t]he threat need not be of physical violence, and may

extend to ‘non-physical harms such as corrupting a union.’”

Munchel, 2021 WL 1149196, at *7 (quoting United States v. King,

849 F.2d 485, 487 n.2 (11th Cir. 1988)). “The threat must also

be considered in context,” and “[t]he inquiry is factbound.” Id.

(citing United States v. Tortora, 922 F.2d 880, 888 (1st Cir.

1990)). Mr. Sabol and the government agree that in determining

whether Mr. Sabol is a flight risk and/or danger to the

community, the Court considers the 18 U.S.C. § 3142(g) factors

including: (1) “the nature and circumstances of the offense

charged”; (2) “the weight of the evidence”; (3) “the history and

characteristics” of the defendant; and (4) “the nature and

seriousness of the danger to any person or the community that

would be posed by the [defendant’s] release.” 18 U.S.C. §




pretrial detention, as a threshold matter, because he is
eligible for detention pursuant to 18 U.S.C. § 3142(f)(1)(A).
                               21
3142(g); see Def.’s Mot., ECF No. 17 at 3-4; Gov’t’s Opp’n, ECF

No. 20 at 12.

     In considering these requisite factors, as set forth below,

the Court concludes that clear and convincing evidence supports

a finding that no condition or combination of conditions will

reasonably assure the safety of the community, and a

preponderance of the evidence supports a finding that no

condition or combination of conditions will reasonably assure

Mr. Sabol’s appearance as required. Accordingly, the Court

orders that Mr. Sabol remain detained pending trial. See 18

U.S.C. § 3142(e)(1)

        1. Nature and Circumstances of the Offense

     The first factor the Court must consider is the nature and

circumstances of the offense charged, “including whether the

offense is a crime of violence.” 18 U.S.C. § 3142(g)(1).

     Mr. Sabol admits that he has been charged with forcibly

assaulting, resisting, opposing, impeding, intimidating, and

interfering with MPD Officer A.W., and he acknowledges that the

government alleges he struck Officer B.M. with a police baton.

See Def.’s Mot., ECF No. 17 at 4. At the April 8 hearing,

however, Mr. Sabol argued he never used the police baton as a

weapon as the government alleges. Hr’g Tr., ECF No. 53 at 6:24-

25, 7:21-22. As for the remaining counts in the indictment, Mr.

Sabol avers they “arise from this alleged conduct and Mr.

                               22
Sabol’s general presence outside of the U.S. Capitol on January

6th.” Def.’s Mot., ECF No. 17 at 4. While Mr. Sabol concedes that

“this alleged conduct is serious,” he argues that “it appears to

have arisen in the context of a hysterical throng” and took

place over a matter of mere seconds. Id.; Hr’g Tr., ECF No. 53

at 7:16-17. His attorney also contends that Mr. Sabol now

understands that his beliefs about the legitimacy of the 2020

Presidential Election were “misguided” and “wrong,” and he was

“lied to about the election being stolen.” Hr’g Tr., ECF No. 53

at 8:5-7. He was caught up inappropriately and made “some really

bad decisions,” he argues, in “the frenzy” of the events that

transpired on January 6, 2021, and by “things that were said to

the crowd of people by people like Roger Stone and Rudy Guiliani

and the President himself.” Id. at 8:7-15. He points out that

“[t]he President of the United States of America was telling

citizens something evil has happened and you all have to go fix

it.” Id. at 9:11-13.

     Mr. Sabol also suggests that he may have been trying to

prevent his fellow rioters from attacking the MPD officers.

Def.’s Mot., ECF No. 17 at 3. Mr. Sabol alleged at the April 8

hearing that video evidence (showing events that transpired

about an hour before the attacks on Officers B.M. and A.W.)

shows him “waving his hands like a referee” and instructing

other rioters not to hurt law enforcement officers. See Hr’g

                               23
Tr., ECF No. 53 at 39:14-21, 38:12-17, 40:5-10. He argues that

these acts reveal his intentions and should inform the Court’s

interpretation of the later attacks on the MPD officers. Id. at

41:2-10. In addition, Mr. Sabol attaches to his motion character

letters from his friends and family members, which he argues

“indicate that any alleged violent conduct by Mr. Sabol would be

out of character for him.” Def.’s Mot., ECF No. 17 at 4.

     The government, for its part, paints a grimmer picture of

the events the nation watched unfold at the U.S. Capitol on

January 6, 2021, and Mr. Sabol’s participation in those events.

The government emphasizes that during the “siege of the U.S.

Capitol, multiple law enforcement officers were assaulted by an

enormous mob, which included numerous individuals with weapons,

bulletproof vests, and pepper spray who were targeting the

officers protecting the Capitol.” Gov’t’s Opp’n, ECF No. 20 at

12. The government asserts that Mr. Sabol “was involved in some

of the most violent assaults on law enforcement that occurred”

that day, and for his active participation in the riots and the

attacks on MPD officers, he has been charged with “multiple

counts of violating 18 U.S.C. 111(a)(1) and (b) and 18 U.S.C.

231(a)(3), which are serious felony offenses.” Id.

     The government points the Court to Chief Judge Beryl

Howell’s recent decision concerning the appropriateness of

pretrial detention for another participant in the January 6

                               24
events at the U.S. Capitol (a “Capitol Riot defendant”) for an

articulation of how the Court should evaluate the nature and

circumstances of offenses arising from the events that

transpired that day:

          Grave concerns are implicated if a defendant
          actively threatened or confronted federal
          officials or law enforcement, or otherwise
          promoted or celebrated efforts to disrupt the
          certification of the electoral vote count
          during the riot, thereby encouraging others to
          engage in such conduct. These factors measure
          the extent of a defendant’s disregard for the
          institutions of government and the rule of
          law,   qualities   that  bear   on  both   the
          seriousness of the offense conduct and the
          ultimate inquiry of whether a defendant will
          comply with conditions of release meant to
          ensure the safety of the community.
Id. at 13 (quoting Chrestman, 2021 WL 765662, at *8). The

government argues that Mr. Sabol did not just “actively

threaten[] or confront[] federal officials or law enforcement,”

but that he assaulted MPD officers, impeded their ability to do

their job, and interfered with their ability to help a protestor

who had been trampled and injured by the crowd. Id. Moreover,

Mr. Sabol participated in the riots with the express intent of

protesting the results of the 2020 Presidential Election, and he

then “acted on his beliefs that the 2020 election was fraudulent

and engaged in multiple violent assaults . . . on the law

enforcement officers trying to protect Congress’s certification

of the 2020 Presidential election.” Id. at 13-14. As a result of


                               25
Mr. Sabol’s actions, the government asserts, Officer A.W. needed

staples to his head “to close the laceration he sustained during

the cumulative assaults he endured,” and he and Officer B.M.

“could have easily been seriously injured, if not killed.” Id.

at 14. And in fact, someone was killed. The protestor who had

been trampled by the mob, who the government alleges Officers

A.W. and B.M. were trying to aid when Mr. Sabol interfered and

attacked them, later died from her injuries. Id.

     Regarding Mr. Sabol’s prior statements to law enforcement

in which he claimed he was only patting Officer B.M. on the back

and saying “we got you,” the government counters by referencing

BWC video footage that purportedly shows Mr. Sabol held a baton

to the back of Officer B.M.’s neck while he had another hand on

his back “as he dragged Officer B.M., face down into the crowd,

away from the outstretched arms of Officer B.M.’s colleagues who

were trying to help Officer B.M.” Id. at 13. The government

argues that Mr. Sabol went to the U.S. Capitol on January 6th

“ready for a fight.” Id. He equipped himself with a helmet,

steel-toe boots, zip ties, and a radio and ear piece. Id. at 3.

Once he was at the U.S. Capitol, Mr. Sabol “ran to the front

lines of the ‘battle’ . . . [s]tole the baton from an officer

who had already been attacked and knocked to the ground by one




                               26
of Sabol’s fellow rioters, . . . [and] proceeded to use that

stolen baton to assault” Officer B.M. Id. at 12-13.

     The gravity of Mr. Sabol’s offenses is undeniable, and the

Court is persuaded that the nature and circumstances of the

offenses weigh in favor of his continued pretrial detention. To

start, the gravity of the conduct that occurred at the U.S.

Capitol on January 6, 2021 cannot be understated. Judge Randolph

Moss summarized the day’s events powerfully:

          [The defendant] and hundreds of others took
          over the United States Capitol; caused the
          Vice President of the United States, the
          Congress, and their staffs to flee the Senate
          and House Chambers; engaged in violent attacks
          on law enforcement officers charged with
          protecting the Capitol; and delayed the solemn
          process of certifying a presidential election.
          This was a singular and chilling event in U.S.
          history, raising legitimate concern about the
          security—not only of the Capitol building—but
          of our democracy itself.

United States v. Cua, No. 21-107 (RDM), 2021 WL 918255, at *3

(D.D.C. Mar. 10, 2021). Nonetheless, and despite the serious and

chilling nature of the events that took place that day, the D.C.

Circuit has made clear that detention is not appropriate in all

cases involving Capitol Riot defendants. Munchel, 2021 WL
1149196, at *8. The Court considers the specific offenses with

which each defendant is charged and the conduct underlying those

offenses. Chrestman, 2021 WL 765662, at *7. The Court must

“adequately demonstrate that it considered whether [Mr. Sabol]


                               27
pose[s] an articulable threat to the community in view of [his]

conduct on January 6, and the particular circumstances of

January 6.” Munchel, 2021 WL 1149196, at *8. To aid in this

consideration, Chief Judge Howell has articulated “guideposts”

for assessing “the comparative culpability of a given defendant

in relation to fellow rioters.” Id. The Court finds these

guideposts persuasive for the purpose of differentiating among

Capitol Riot defendants: (1) whether the defendant has been

charged with felony or misdemeanor offenses; (2) the extent of

the defendant’s prior planning, “for example, by obtaining

weapons or tactical gear”; (3) whether the defendant used or

carried a dangerous weapon; (4) evidence of coordination with

other protestors before, during, or after the riot; (5) whether

the defendant played a leadership role in the events of January

6, 2021; and (6) the defendant’s “words and movements during the

riot”—e.g., whether the defendant “remained only on the grounds

surrounding the Capitol” or stormed into the Capitol interior,

or whether the defendant “injured, attempted to injure, or

threatened to injure others.” Id. at *7-*8. These factors,

“[t]aken together, as applied to a given defendant, . . . are

probative of ‘the nature and circumstances of the offense

charged,’ 18 U.S.C. § 3142(g)(1), and, in turn, of the danger




                               28
posed by the defendant,” as relevant to the fourth Section

3142(g) factor. Id. at *9.

     Four of the six Chrestman factors strongly support a

finding that Mr. Sabol’s comparative culpability in relation to

his fellow rioters is high. First, Mr. Sabol has been charged

with multiple felonies. See Superseding Indictment, ECF No. 23.

“Felony charges are by definition more serious than misdemeanor

charges; the nature of a felony offense is therefore

substantially more likely to weigh in favor of pretrial

detention than the nature of a misdemeanor offense.” Chrestman,

2021 WL 765662. Moreover, Section 3142(g)(1) specifically

directs the Court to consider whether a defendant has been

charged with a crime of violence, and at least one of the

charged felonies—using a deadly weapon while assaulting an MPD

officer who was assisting federal officials protect the U.S.

Capitol—is a crime of violence. See supra Section III, Part A.

     Second, Mr. Sabol engaged in prior planning that suggests

his assaultive conduct and civil disorder did not merely arise

“in the context of a hysterical throng,” as Mr. Sabol claims.

See Def.’s Mot., ECF No. 17 at 4. When Mr. Sabol went to the

U.S. Capitol, he believed the 2020 Presidential Election had

been stolen from former-President Trump and that the election

results confirming that President Biden had won were fraudulent.

See Gov’t’s Opp’n, ECF No. 20 at 14. He brought tactical gear,

                               29
including a helmet, steel-toe boots, zip ties, a radio and an

ear piece. Id. at 3. He later admitted to law enforcement that

he had equipped himself with this gear because he anticipated

encountering counter-protesters. See id. at 3. He also

maintained, even days after the riot when he believed he was

wanted by the FBI, that he had been “fighting tyranny in the

D.C. Capitol.” Id. at 10. 9 As was true of a similarly-situated

fellow rioter in Chrestman, this amount of prior planning and

intentionality “suggests that he was not just caught up in the

frenzy of the crowd, but instead came to Washington, D.C. with




9 At the April 8 hearing, Mr. Sabol’s counsel emphasized that the
helmet and steel-toe boots that Mr. Sabol brought to the U.S.
Capitol are irrelevant to the dangerousness analysis because Mr.
Sabol did not intend to fight with the government or stop
democracy, he only wore that gear because he thought counter-
protesters would be present at the rallies. See Hr’g Tr., ECF
No. 53 at 11:12-20. But whether Mr. Sabol arrived prepared to
engage in violence against the government or against counter-
protesters is a distinction that is of little significance when
evaluating the danger he poses to the community. The Court is
also not persuaded by Mr. Sabol’s argument that his zip ties and
two-way radio should not be considered as part of the Court’s
analysis of the Chrestman prior-planning factor because the zip
ties were only “little wire cable ties that he carries with him
everywhere he goes”—not like the type of zip ties used to
restrain people—and the two-way radio was not intended to be
used in a coordinated way with fellow rioter, and it did not
work in any event. See Hr’g Tr., ECF No. 53 at 11:21-13:5.
Regardless of the opponent, and despite his claims that certain
tactical gear had alternative uses, Mr. Sabol’s own admissions
reveal that he planned and prepared for a fight against
perceived tyranny and then did in fact engage in violence
against law enforcement officers protecting the U.S. Capitol on
January 6, 2021, and the Court is not persuaded that the
tactical gear was not brought for that purpose.
                                30
the intention of causing mayhem and disrupting the democratic

process, mandated under the U.S. Constitution, of counting and

certifying Electoral College votes.” Chrestman, 2021 WL 765662,

at *8 (citing U.S. Const. art. II, § 1, cl. 3). This prior

planning also differentiates Mr. Sabol from fellow rioters who

are not being detained pretrial, like Mr. Frederico Klein who

Judge Bates recently released. See Klein, No. CR 21-236, ECF No.

29 at 13-14 (considering that Mr. Klein did not carry any items

that evinced an expectation that the need to engage in violence

might arise, and a witness testified that she was unaware of Mr.

Klein having any plans for violence while attending the “Stop

the Steal” rally outside the White House). The Court is

ultimately unpersuaded by Mr. Sabol’s argument that he did not

plan to commit violence or disrupt the electoral process on

January 6, 2021, but rather was caught up in the “frenzy” that

was created in part by then-President Trump’s, and his

associates’, words and actions. See Hr’g Tr. ECF No. 53 at 8:5-

15.

      To be sure, to what extent President Trump’s words and

actions led to the violent and shocking storming of the U.S.

Capitol on January 6, 2021 is an important question, and one

that could still have legal consequences for the former

President and his prominent supporters. See Thompson v. Trump,

No. 21-cv-400-APM (D.D.C.) (civil lawsuit against President

                                31
Trump, Rudy Giuliani, Proud Boys International LLC, and Oath

Keepers alleging violations of the Ku Klux Klan Act for

“plot[ing], coordinat[ing], and execut[ing] a common plan to

prevent Congress from discharging its official duties in

certifying the results of the presidential election”). But

President Trump’s culpability is not before this Court. To the

extent Mr. Sabol raises this issue to suggest he has a complete

defense to the criminal charges he faces based on President

Trump ostensibly or actually giving the rioters permission to

use violence to interfere with the peaceful transition of power,

that argument fails for the reasons clearly and thoughtfully

articulated by Chief Judge Howell in Chrestman. 2021 WL 765662,

at *10-*14. Indeed, “even if former President Trump in fact

. . . ‘told the assembled rabble what they must do’ (i.e.,

attack the Capitol and disrupt the certification of the

electoral vote count) and ‘ratified their actions,’ . . . he

acted ‘beyond [his] power’ as President, . . . and his

statements would not immunize defendants charged with offenses

arising from the January 6 assault on the Capitol from criminal

liability.” Id. at *13. If, on the other hand, Mr. Sabol raises

this issue not as a complete defense but rather in an attempt to

show that he is not a danger to his community because he did not

plan to participate in a violent attack on the U.S. Capitol and

only did so because President Trump directed him and other

                               32
members of the crowd to do so that day, that argument also

fails. As Judge Royce Lamberth explained, even if a Capitol Riot

defendant “truly believes that the only reason he participated

in an assault on the U.S. Capitol was to comply with President

Trump’s orders, this shows defendant’s inability (or refusal) to

exercise his independent judgment and conform his behavior to

the law. These are not qualities of a person who can be trusted

on conditional release.” United States v. Chansley, No. 21-cr-3

(RCL), 2021 WL 861079, at *10 (D.D.C. Mar. 8, 2021). This same

rationale applies, with even greater force, if Mr. Sabol was not

acting out of a perceived need to comply with the President’s

orders but rather because he was simply “caught up

inappropriately in the moment.” See Hr’g Tr., ECF No. 53 at

8:13-14.

     Third, Mr. Sabol used a dangerous weapon, a police baton,

during the riot. Although he did not bring the baton with him to

the U.S. Capitol and claims he did not use it as a weapon once

he acquired it there, the fact that he took the weapon from a

vulnerable MPD officer and subsequently wielded it while helping

drag another officer into the violent mob where he sustained

prolonged beatings is sufficient for the Court to find that this

factor weighs against Mr. Sabol. Mr. Sabol admits that he

obtained the weapon after a “call to battle was announced.”

Gov’t’s Opp’n, ECF No. 20 at 11. In view of Mr. Sabol’s

                               33
admission that he “answered the call [to battle] because he was

a patriot warrior,” see id., and considering the context of the

moment at which Mr. Sabol snatched the baton from Officer A.W.—

as the officer was laying on his back in the midst of a brutal

physical assault from other rioters with little more than that

baton to protect himself, see Officer A.W. BWC Video Footage,

Ex. 2 to Gov’t’s Opp’n at 00:22 to 00:25—Mr. Sabol cannot

plausibly maintain that he stole the baton for any reason other

than to arm himself for “battle.” Even if he believed that the

“battle” was started by Antifa as the “perfect set-up,” see

Gov’t’s Opp’n, ECF No. 20 at 3; the Court is persuaded that he

forcibly took Officer A.W.’s baton to injure or intimidate

others—whether it was Antifa, law enforcement, members of

Congress, or anyone else he viewed as his enemy. Mr. Sabol even

admits that it was “evil” that made him snatch the baton. Id. at

10. Then, Mr. Sabol wielded the baton in one hand as he pushed

Officer B.M. down the U.S. Capitol steps with his other hand,

helping co-defendant Mr. Jack Wade Whitton feed the officer to

the crowd of rioters. See Storyful Video Footage, Ex. 3 to

Gov’t’s Opp’n at 00:14-00:22. During this encounter, Officer

B.M. was lying face-down, and Mr. Sabol held the baton against

the back of the officer’s neck and back. Id. The video evidence

may not show Mr. Sabol striking the officer with the baton, but

it certainly shows him using it during this violent encounter.

                               34
Mr. Sabol’s willingness to strip a vulnerable law enforcement

officer of his weapon so he could use it to forcibly push

another officer into a violent mob speaks to the gravity of the

offenses with which he has been charged as well as the danger he

poses not just to his community, but to the American public as a

whole. See Chrestman, 2021 WL 765662, at *8.

     Fourth, Mr. Sabol’s words and movements during the riot

indicate he acted deliberately and dangerously. In charging him

under 18 U.S.C. §§ 111(a)(1) and (b), the grand jury charges Mr.

Sabol with using a “deadly or dangerous weapon, that is, a

baton, . . . to forcibly assault, resist, oppose, impede,

intimidate, and interfere with” Officer B.M. while he was

protecting the U.S. Capitol from violent rioters, many of whom

were attempting to subvert a democratic election and prevent the

peaceful transition of power. See Superseding Indictment, ECF

No. 23 at 2. “It cannot be gainsaid that the violent breach of

the [U.S.] Capitol on January 6 was a grave danger to our

democracy, and that those who participated could rightly be

subject to detention to safeguard the community.” See Munchel,

2021 WL 1149196, at *8. For purposes of evaluating a Capitol

Riot defendant’s dangerousness, the D.C. Circuit has drawn a

distinction between Capitol Riot defendants who, like Mr. Sabol,

engaged in violence at the U.S. Capitol on January 6, 2021, and

those who, like the defendants in Munchel, did not. See Munchel,

                               35
2021 WL 1149196, at *8 (“[T]hose [rioters] who actually

assaulted police officers and . . . those who aided, conspired

with, planned, or coordinated such actions, are in a different

category of dangerousness than those who cheered on the violence

or entered the Capitol after others cleared the way.”). In

Munchel, two Capitol Riot defendants had appealed the district

court’s detention decision, and the D.C. Circuit remanded the

case for further consideration of the defendants’ dangerousness.
Id. In so doing, the D.C. Circuit emphasized that the record

lacked evidence that the defendants committed any violence or

vandalized any property. Id. In comparison, “[g]rave concerns”

are implicated by Mr. Sabol’s conduct, which included using

physical force to strip Officer A.W. of his police baton,

assisting other rioters in pulling Officer B.M. into the mob,

and assaulting Officer B.M. with the baton he had stolen from

Officer A.W. See Gov’t’s Opp’n, ECF No. 20 at 13 (citing

Chrestman, 2021 WL 765662, at *8). This conduct sets him apart

from other rioters who engaged with law enforcement but have

been granted pretrial release. See, e.g., Klein, No. CR 21-236,

ECF No. 29 at 16, n.8 (distinguishing Mr. Klein’s actions from

rioters who “clearly sought to incapacitate and injure members




                               36
of law enforcement,” identifying Mr. Sabol specifically in that

comparison).

     To the extent Mr. Sabol maintains that he was attempting to

help, not hurt, Officer B.M. when he joined other rioters in

pulling the officer down the U.S. Capitol steps and into the mob

while holding the stolen baton against the back of his neck, the

evidence tells a different story. The Court has reviewed the

chilling video footage provided by the government and Mr. Sabol.

The government’s Exhibit 3 is a one-minute, 41-second clip of a

video posted by Storyful to YouTube. 10 In the video, a person in

a tan jacket wearing a green backpack and a dark helmet is seen

moving quickly up the U.S. Capitol steps through the large,

screaming crowd as rioters at the top of the steps are swinging

objects including a crutch and a hockey stick toward law

enforcement gathered under the U.S. Capitol’s western terrace

archway. Storyful Video Footage, Ex. 3 to Gov’t’s Opp’n at

00:01-00:08. Mr. Sabol has confirmed to law enforcement that he

is that person. See Gov’t’s Opp’n, ECF No. 20 at 11. When Mr.

Sabol reaches the top of the steps, he then reaches toward the

ground before falling backwards down a few steps with a black

baton in his left hand. Storyful Video Footage, Ex. 3 to Gov’t’s




10Available at Storyful Rights Management, Pro-Trump Protesters
Beat Police Officer Protecting Capitol Entrance, YouTube (Jan.
10, 2021), https://www.youtube.com/watch?v=aEGthdTzedk.
                                37
Opp’n at 00:08-00:11. A few seconds later, another rioter at the

top of the steps wearing a grey backpack and white ball cap, who

has now been identified as Mr. Sabol’s co-defendant Mr. Jack

Wade Whitton, appears to begin forcefully pulling an officer,

who is on the ground at that point, away from the archway and

into the mob. Id. at 00:14-00:19. Mr. Sabol seems to observe

this, and he moves back up the steps and joins Mr. Whitton in

dragging Officer B.M. face-first down the U.S. Capitol steps and

away from the other officers as rioters continue to relentlessly

swing and throw objects at the officers in the archway and at

Officer B.M. on the ground, all while members of the large crowd

yell and chant “U-S-A, U-S-A.” Id. at 00:14-00:22. Mr. Sabol can

be seen using his left hand to push Officer B.M. down the steps

while he is bending over the officer and holding the black baton

in his right hand against the officer’s back and neck. Id.; see

also Ex. 4 to Gov’t’s Opp’n, ECF No. 20 at 5. Seconds later,

another rioter repeatedly slams what appears to be a wooden

flagpole bearing the American flag toward the ground where

Officer B.M. seems to be laying, now in the middle of the crowd

on the steps. See Storyful Video Footage, Ex. 3 to Gov’t’s

Opp’n, at 00:23-00:28. The government’s Exhibit 5A is a clip

from Officer C.M.’s BWC video footage that shows some of these

events from a different angle. Officer C.M. BWC Video Footage,

Ex. 5A to Gov’t’s Opp’n. In the video, officers gather under the

                               38
archway seemingly trying to fend off the throng of violent

protesters who are attacking them. Id. About halfway through the

clip, co-defendant Mr. Whitton is seen grabbing an officer’s

head and lurching him forward over another officer who is laying

on the ground. Id. at 00:33-00:35. The government proffers that

those officers are B.M. and A.W., respectively. See Gov’t’s

Opp’n, ECF No. 20 at 5-6. Mr. Sabol comes into the frame at

about 35 seconds into the video. See Officer C.M. BWC Video

Footage, Ex. 5A to Gov’t’s Opp’n at 00:35; see also Ex. 5B to

Gov’t’s Opp’n, ECF No. 20 at 6. Although the events unfold

quickly, and the image of Mr. Sabol is choppy and occasionally

blocked as Officer C.M. appears to be jostled around and other

officers block the frame, Mr. Sabol can be seen helping push

Officer B.M. down the U.S. Capitol steps while holding the black

baton against Officer B.M.’s back and neck. Officer C.M. BWC

Video Footage, Ex. 5A to Gov’t’s Opp’n at 00:35-00:37.

     The video evidence that Mr. Sabol submits to cast doubt on

the nefariousness of his conduct during Officer B.M.’s violent

attack is unconvincing, at least as it pertains to the Court’s

consideration of the nature and circumstances of the charged

offenses and Mr. Sabol’s request for pretrial release. Mr. Sabol

offers a one-minute, 36-second video of unknown origin as

Exhibit 2 to his motion. Video Footage, Ex. 2 to Def.’s Mot.,

ECF No. 17-2. He points out that “a voice can be heard” in the

                               39
video “urging others to not attack officers.” Def.’s Mot., ECF

No. 17 at 3. An unnamed “witness” who “has known Mr. Sabol for

over 10 years . . . says the voice in the video is that of Mr.

Sabol.” Id. At the April 8 hearing, Mr. Sabol also introduced a

second video exhibit that shows Mr. Sabol waving his hands

horizontally, in what he contends is a gesture a referee might

make to indicate action needed to stop, as other members of the

mob appear to be attacking law enforcement officers. See Hr’g

Tr. 40:5-11. In light of Mr. Sabol’s exhibits, he argues “the

government’s video is ambiguous as to whether the individual in

the video believed himself to be helping, rather than harming,

the officer B.M.” Def.’s Mot., ECF No. 17 at 3.

     The Court is not persuaded. The Court’s review of the first

video reveals that Mr. Sabol’s unnamed “witness” appears to be

mistaken in believing that the voice in the video heard telling

rioters not to attack the cops is Mr. Sabol’s. A person begins

saying “Don’t hurt the police” around 30 seconds into the video

clip. Video Footage, Ex. 2 to Def.’s Mot., ECF No. 17-2 at

00:30. At that point, Mr. Sabol is about three or four rows of

people away from the person who is filming. Id. He appears to be

moving forward further into the crowd toward the officers and is

positioned above other rioters, suggesting he is on a step or

other raised surface. Id. Seconds before a voice is heard

calling for other rioters not to hurt the police, a hand enters

                               40
the immediate foreground of the video holding a white Pyle

megaphone. Id. at 00:25. The megaphone is passed to a man

wearing a red shirt who is positioned right in front of the

person who is filming. Id. From there, it seems the man in the

foreground with the microphone wearing a red shirt, who is not

Mr. Sabol, is the person who repeatedly says “don’t hurt the

cops,” while a female voice also yells “don’t hurt the cops” and

“stop it.” Id. at 00:30-00:50. The second video does depict Mr.

Sabol waving his hands horizontally, as Mr. Sabol argues, but

there are no discernable statements made by Mr. Sabol in the

video that reveal what this gesture meant in the context of the

mob attacks on law enforcement. Moreover, the government avers

that the videos depict events that occurred approximately one

hour before the attacks on Officers B.M. and A.W., meaning that

even if the Court accepts Mr. Sabol’s interpretation of the

events that transpired at that time, the assaults on law

enforcement for which Mr. Sabol is charged occurred an hour

later. Mr. Sabol’s video evidence is therefore ineffective in

countering the government’s proffer of video evidence that

depicts conduct intended to harm, rather than help, the MPD

officers, including: (1) taking Officer A.W.’s police baton by

force while the officer was laying on the ground after having

been attacked by other rioters, see Officer A.W. BWC Video

Footage, Ex. 2 to Gov’t’s Opp’n; and (2) helping drag Officer

                               41
B.M. away from his fellow officers and into the mob by using his

left hand to push Officer B.M. down the steps while bending over

him and holding Officer A.W.’s baton in his right hand against

Officer B.M.’s back and neck. See Storyful Video Footage, Ex. 3

to Gov’t’s Opp’n at 00:14-00:22; Still Photo, Ex. 4 to Gov’t’s

Opp’n, ECF No. 20 at 5; Officer C.M. BWC Video Footage, Ex. 5A

to Gov’t’s Opp’n at 00:35-00:37; Still Photo, Ex. 5B to Gov’t’s

Opp’n, ECF No. 20 at 6.

     Finally, while Mr. Sabol’s friends and family believe that

this violent conduct is “out of character for him,” see Def.’s

Mot., ECF No. 17 at 4; those views expressed in character

letters supporting Mr. Sabol, no matter how credible or

persuasive, do not change the nature and circumstances of the

offenses the grand jury has charged him with. The fact is that

the grand jury determined that Mr. Sabol’s conduct at the U.S.

Capitol on January 6, 2021 supported not only charges for civil

disorder, disorderly and disruptive conduct, and violent entry

and disorderly conduct, but also assault on a federal officer

with a deadly weapon. See Superseding Indictment, ECF No. 23.

     The two remaining Chrestman factors—evidence of

coordination with other rioters and whether the defendant

assumed a leadership role in the assault—do not appear to be

implicated in this case. The government has not proffered any

evidence of Mr. Sabol communicating before, during, or after the

                               42
riot with anyone else in an attempt to amplify or assure the

success of the U.S. Capitol breach. And while Mr. Sabol

voluntarily admitted that when he arrived at the U.S. Capitol on

January 6, 2021, he sought to be on the front line of the

“battle,” see Gov’t’s Opp’n, ECF No. 20 at 3; the government has

not proffered any evidence that suggests Mr. Sabol urged other

rioters to advance on the U.S. Capitol or attack law

enforcement, other than his conduct, which arguably was leading

by example.

     Nonetheless, in view of all of these considerations, the

Court is convinced that the nature and circumstances of Mr.

Sabol’s offenses evince a clear disregard for the law, an

aversion to the fundamental tenants of our democracy, and a

willingness to act violently when he believes he is “fighting

tyranny,” all of which indicate that he poses a danger to the

community. See Chrestman, 2021 WL 765662, at *9. Accordingly,

this factor weighs heavily in favor of detention on the basis

that no condition or combination of conditions will reasonably

assure the safety of the community. 18 U.S.C. § 3142(e)(1); 18

U.S.C. § 3142(g)(1). Likewise, in view of the substantial term

of imprisonment to which Mr. Sabol is exposed for his offenses,

this factor also weighs in favor of Mr. Sabol’s continued

detention on the basis that no condition or combination of



                               43
conditions will reasonably assure Mr. Sabol’s appearance as

required. Id.; see also Chansley, 2021 WL 861079, at *14.

        2. Weight of the Evidence Against the Defendant

     The second factor the Court must consider is the weight of

the evidence against Mr. Sabol. 18 U.S.C. § 3142(g)(2).

     As discussed supra Section III, Part B.1, Mr. Sabol submits

video evidence that he believes lessens the effectiveness of the

government’s evidence against him. Video Footage, Ex. 2 to

Def.’s Mot., ECF No. 17-2. He argues that these videos cast

doubt as to whether he “believed himself to be helping, rather

than hurting, the officer B.M.” in the videos proffered by the

government. Def.’s Mot., ECF No. 17 at 4.

     The government, on the other hand, has proffered video

evidence, cell phone evidence, physical evidence recovered from

Mr. Sabol’s vehicle, and testimonial evidence from Mr. Sabol

himself in support of the charged offenses. The government

describes the video evidence—Exhibits 2, 3, and 5A to the

government’s opposition—as “objective and unwavering.” Gov’t’s

Opp’n, ECF No. 20 at 14. The video evidence, according to the

government, “shows precisely how [Mr.] Sabol stole Officer

A.W.’s baton, and then dragged Officer B.M. into the violent

crowd.” Id. Cell phone records “corroborate the defendant’s

presence near the U.S. Capitol.” Id. Physical evidence recovered

from Mr. Sabol’s vehicle includes Mr. Sabol’s green backpack and

                               44
tan Carhartt jacket that he is seen wearing in the video

exhibits during the attacks on the MPD officers. Id. Mr. Sabol

also confirmed to law enforcement that he is the person in the

video footage wearing that attire, and he confirmed that he took

the baton of an officer who was laying on the ground. Id. The

government contends that Mr. Sabol’s “self-serving statements

that he was trying to help officers” is shown by the video

evidence to “clearly not [be] the case.” Id.

     For the reasons discussed more fully supra Section III,

Part B.1, video footage clearly shows Mr. Sabol using physical

force against Officer A.W. and physical force with a dangerous

weapon against Officer B.M. in a manner that is inconsistent

with Mr. Sabol’s suggestion that he intended to help the

officers. The government also confirmed Mr. Sabol’s presence at

the U.S. Capitol during the January 6, 2021 riots with cell

phone records, and Mr. Sabol admitted he was present and

identified himself to law enforcement as the person wearing a

tan jacket, dark-colored helmet, and green backpack in the

government’s video and still photo exhibits. See Gov’t’s Opp’n,

ECF No. 14 at 11, 14. Law enforcement recovered the jacket and

backpack from Mr. Sabol’s vehicle. Id. at 10, 14. And Mr. Sabol

made numerous admissions to law enforcement that not only

corroborate his presence at the U.S. Capitol and involvement in

the assaults, but that shed light on his frame of mind and

                               45
motives. See id. at 3, 10-11 (proffering that Mr. Sabol told law

enforcement officers that (1) there was no question the 2020

Presidential Election was stolen; (2) he “was fighting tyranny

in the D.C. Capitol”; (3) during the riot, a “call to battle”

was announced, and he “answer the call because he was a patriot

warrior”; (4) it was “evil” that took the baton from Officer

A.W. during the attack; and (5) he could not recall if he hit

Officer B.M. with the stolen police baton because he was in a

fit of rage).

     In consideration of the strength of the government’s

evidence against Mr. Sabol and the lack of evidence presented to

corroborate Mr. Sabol’s self-serving statements that he did not

intend to harm MPD officers during the siege on the U.S.

Capitol, the Court finds that the second 18 U.S.C. § 3142(g)

factor weighs against Mr. Sabol and in favor of his continued

pretrial detention on the basis that no condition or combination

of conditions will reasonably assure the safety of the

community, see Chrestman, 2021 WL 765662, at *10; and on the

basis that no condition or combination of conditions will

reasonably assure Mr. Sabol’s appearance as required, see

Chansley, 2021 WL 861079, at *14 (“The overwhelming weight of




                               46
the evidence may further prompt defendant to flee and thus

weighs in favor of pre-trial detention.”).

        3. The History and Characteristics of the Defendant

     Under the third factor, the Court must consider Mr. Sabol’s

history and characteristics. 18 U.S.C. § 3142(g)(3). The Court

considers Mr. Sabol’s “character, physical and mental condition,

family ties, employment, financial resources, length of

residence in the community, community ties, past conduct,

history relating to drug or alcohol abuse, criminal history, and

record concerning appearance at court proceedings,” 18 U.S.C. §

3142(g)(3)(A); and “whether, at the time of the current offense

or arrest, [Mr. Sabol] was on probation, on parole, or on other

release, Id. § 3142(g)(3)(B).

     Here, Mr. Sabol relies heavily on the character letters

submitted to the Court by his friends and family. Mr. Sabol

points out that his friends and family “say he is a peaceful and

nonviolent person” and he is a “responsible person who has

strong support from his friends and family.” Def.’s Mot., ECF

No. 17 at 4. Those who wrote letters in support of Mr. Sabol’s

release expressed surprise at the allegations against Mr. Sabol,

and they “indicate that it would be an aberration at the very

least,” for probable cause for these offenses to exist. Id. at

4-5. In addition, Mr. Sabol has strong community ties in both

New York and Colorado—his family resides in New York, and he and

                                47
his long-time girlfriend live in Colorado. Id. at 4. Mr. Sabol

asserts that he “volunteers in his community” and “takes an

active role in his community by helping neighbors and friends

when they need it.” Id. Mr. Sabol has three children, and he

states that he is “close with his family.” Id. at 5. Mr. Sabol

also has steady employment. He is a Senior Geophysical Manager

at a company at which he has been employed for over six years,

and before that he worked for two other companies for a combined

total of 14 years. Id. Mr. Sabol is 51 years old. Id. Finally,

he contends at “[a]t the time of his arrest, [he] had reached a

mental breaking point,” but he “has recovered from the episode

and is focused on resolving this case responsibly.” Id.

     The government acknowledges that many letters of support

have been written on Mr. Sabol’s behalf and that Mr. Sabol does

not have a criminal history. Gov’t’s Opp’n, ECF No. 20 at 15.

However, the government returns to Mr. Sabol’s actions on

January 6, 2021, and in the days thereafter. “[T]he defendant’s

actions, as demonstrated by his apparent willingness to prepare

for and engage in what he perceived to be a battle, weigh

against his release,” the government argues. Id. The government

contends that he engaged in this violent behavior, which

included assaulting police officers, because he did not believe

the results of the 2020 Presidential Election were valid, and

“[i]f released, [he] would have even more opportunities to

                               48
unleash violence against those in ‘battle’ against him.” Id.

Moreover, the government points out that Mr. Sabol has already

admitted to “succeed[ing] in destroying evidence and asked

others to delete incriminating videos he made,” and that he

would have more opportunities to “obstruct the proceedings

against him” in this manner if he were released. Id.

     In consideration of all pertinent information presented by

the parties concerning Mr. Sabol’s history and characteristics,

the Court is persuaded that this factor weighs against Mr. Sabol

and in favor of his continued pretrial detention. The Court

agrees with the government that Mr. Sabol’s willingness to act

violently during what he perceived to be a “battle” and a fight

against tyranny is extremely troubling. See Gov’t’s Opp’n, ECF

No. 20 at 15. That he acted violently against law enforcement

protecting the peaceful transition of power based on a belief

that the 2020 Presidential Election was stolen is also very

alarming. Id. This recent conduct indeed raises concerns about

Mr. Sabol’s character and the danger Mr. Sabol may present to

the community if he were released. See Chrestman, 2021 WL
765662, at *14.

     To Mr. Sabol’s credit, however, his friends and family

appear to think very highly of his character, and their letters

asking for his release from custody are both credible and

persuasive. See Character Letters, Ex. 1 to Def.’s Mot., ECF No.

                               49
17-1. Thirty family members and individuals were willing to

write letters on Mr. Sabol’s behalf, which is indicative of Mr.

Sabol’s ability to establish and maintain strong, meaningful

relationships. The letters also demonstrate that Mr. Sabol’s

social circle includes individuals with political viewpoints

different than his own, as well as a law enforcement officer,

former military officers, and a practicing attorney working for

a federal government agency. Despite the nature and

circumstances of his charges, these individuals were willing to

write letters to the Court on his behalf. See ECF No. 17-2 at 6-

7, 9, 11, 20, 31. As Mr. Sabol points out, many of the people

who wrote letters expressed their surprise that Mr. Sabol could

have engaged in the type of conduct with which he has been

charged because it is inconsistent with his peaceful and

nonviolent nature and his respect for law enforcement. See,

e.g., id. at 2 (“Never would I characterize Jeff as someone who

would hurt others. Never. He is the peacekeeper. He is that guy

who steps in and breaks up a fight, not the participant. The

events, of January 6 are completely inconsistent with Jeff and

how he has lived his life.”); 4 (“He is the most honest,

peaceful, non violent person I have ever met. He is loving,

giving, and always willing to help others.”); 10 (“When I heard

the news . . . I was in shock. The Jeff Sabol that I know is not

a violent man or an instigator at all.”); 11 (“His respect for

                               50
both law enforcement and our military have always been not just

laudable, but exemplary.”); 18 (“Never in the years that I have

known him have I ever heard Jeff talk about starting violence .

. . We have all seen videos from January 6th and I cannot

imagine the friend I volunteered with participating in that

violence.”); 20 (“I cannot explain his presence at the Capitol

on January 6, and I disagree strongly with the notion that the

2020 presidential election was ‘stolen,’ but Jeff is—without

exaggeration—the last person I would expect to harm a police

officer.”); 31 (“The portrayal of Jeff by the media is

inconsistent with the good moral character of the Jeff I know.

Of all people, I understand the seriousness of this incident,

especially as it relates to my Brother’s in Blue; however, I

hope the court will show some leniency on Jeff Sabol.”).

     The letters also confirm that Mr. Sabol is an active

volunteer in his community, he regularly helps people in need,

and he cares deeply about his family. See Def.’s Mot., ECF No.

17 at 4-5. Other factors the Court notes in Mr. Sabol’s favor

are that he has maintained steady employment for decades and has

no criminal history. See id. Altogether, these factors have

persuaded the Court that Mr. Sabol’s nature and characteristics

are inconsistent with a person who would present a danger to his

community if released, though it is a very close call given the

severity of his offenses and the extremely troubling conduct he

                               51
displayed at the U.S. Capitol on January 6, 2021. See Cua, 2021
WL 918255, at *4-*5.

     But the Court’s inquiry is not finished. In addition to

considering these factors in relation to the danger Mr. Sabol

may pose to his community if released, the Court must also

consider Mr. Sabol’s history and characteristics in relation to

his flight risk. See 18 U.S.C. § 3142(g); Chansley, 2021 WL
861079, at *14-*15. The government has proffered evidence

regarding Mr. Sabol’s past attempts to avoid prosecution that

cannot be ignored. In the days after January 6, 2021, Mr. Sabol

planned an escape to Switzerland where he believed he could

avoid extradition for his criminal offenses. Gov’t’s Opp’n, ECF

No 20 at 9. To effectuate that plan, he traveled from Colorado

to Boston and was at the airport before abandoning the plan when

he believed law enforcement had spotted him. Id. He then drove

from Boston to New York where he was ultimately located by local

law enforcement in New City, New York. Id. at 10. Among the

items found in his car were his passport and an airline e-

ticket. Id. And regrettably, Mr. Sabol’s mental and emotional

state was such that he had attempted to take his own life. Id.

When found by local law enforcement in New City, he was covered

in blood and suffering from severe self-inflicted lacerations.
Id. Mr. Sabol asserts that he had “reached a mental breaking

point,” but he “has recovered from the episode and is focused on

                               52
resolving this case responsibly.” Def.’s Mot., ECF No. 17 at 5.

The Court sincerely hopes that is true. But the Court cannot

ignore that Mr. Sabol presents a flight risk nonetheless.

Considering the steps he took to flee to Switzerland to avoid

arrest, Mr. Sabol is the epitome of a flight risk. The Court is

unpersuaded by Mr. Sabol’s argument, made at the April 8

hearing, that he only wanted to go to Switzerland for a short

time to give himself an opportunity to find video evidence to

counter the videos that were being circulated by the media at

the time. Hr’g Tr., ECF No. 53 at 9:2-21. For one thing, before

traveling to Boston, Mr. Sabol engaged in the destruction of

evidence—having “fried” electronic devices at his home, directed

an associate to delete incriminating video evidence, and

destroyed anything that could be construed as antigovernment.

See Gov’t’s Opp’n, ECF No. 20. The fact that he destroyed

evidence is inconsistent with the behavior of someone trying to

legitimately and honestly clear their name; instead, it is

consistent with someone trying to avoid prosecution. In

addition, the Court cannot condone a criminal defendant’s

attempt to circumvent the criminal justice system and

independently clear their name from the safety of a perceived

non-extradition country. Mr. Sabol’s attempted flight and his

destruction of evidence that could be used against him in a



                               53
criminal prosecution unquestionably weighs against pre-trial

release. See Chrestman, 2021 765662, at *14-*15.

     In sum, the Court finds that the third Section 3142(g)

factor weighs in favor of Mr. Sabol and against his continued

pretrial detention on the basis that no condition or combination

of conditions will reasonably assure the safety of the

community, but only by a slim margin. See Cua, 2021 WL 918255,

at *4-*5. However, the Court finds that this factor weighs

strongly against Mr. Sabol and in favor of his continued

pretrial detention on the basis that no condition or combination

of conditions will reasonably assure his appearance as required.

See Chrestman, 2021 WL 765662, at *14-*15. As a result, the

Court concludes that this factor weighs against Mr. Sabol and in

favor of his continued pretrial detention overall. See 18 U.S.C.

§ 3142(g). Cf. Chrestman, 2021 WL 765662, at *15 (concluding

that the defendant’s history and characteristics weighed in

favor of pretrial detention where defendant posed a clear danger




                               54
to the community, but his risk of flight was minimal, though not

zero).

         4. The Nature and Seriousness of the Danger Posed by
            Defendant’s Release

     The final factor the Court must consider is the “nature and

seriousness of the danger to any person or the community that

would be posed by the person’s release.” 18 U.S.C. § 3142(g)(4).

     Mr. Sabol states that although the charge for assaulting a

federal officer with a deadly weapon carries a maximum penalty

of 20 years, “none of the offenses have mandatory minimums.”

Def.’s Mot., ECF No. 17 at 5. In his motion, Mr. Sabol states

that, if released, he would return to Colorado, which is “a long

distance from the location of the alleged crime and victims, who

are strangers to Mr. Sabol, in this case.” Id. In Colorado and

elsewhere, he has “a long record of living as a productive and

positive member of society.” Id. At the April 8 hearing, Mr.

Sabol presented an alternative release plan: he would live in

Waterville, New York under house arrest and subject to

electronic GPS monitoring in a home owned by his girlfriend that

is next door to his parent’s residence, under the supervision of

the probation office in the Northern District of New York. Hr’g

Tr., ECF No. 53 at 14:5-15:24. Finally, Mr. Sabol points out

that the “pretrial service report in New York recommended

release on an unsecured bond with conditions to include


                               55
surrendering his passport, GPS monitoring, and restricted travel

to his home and the District of Columbia for court.” Def.’s

Mot., ECF No. 17 at 5. For these reasons, he argues, “[r]elease

with strict conditions is appropriate in this case.” Id.

     The government raises concerns about both Mr. Sabol’s

danger to the community based on his actions on January 6, 2021,

as well as his risk of flight based on his effort to flee the

country and his attempt to take his own life when he believed he

was under FBI investigation. Id. at 15-16. With respect to the

danger Mr. Sabol poses to the community if released, the

government again emphasizes that Mr. Sabol used physical force

against MPD officers. Id. at 15. Again, rioters, with the

assistance of Mr. Sabol, dragged Officer A.W. and Officer B.M.

from their post outside the U.S. Capitol into a violent mob, not

only subjecting the officers to severe physical danger but also

preventing them from tending to a wounded protestor who had been

crushed by the mob and subsequently died of her injuries. Id. at

15-16. Moreover, “[t]he charged offenses involve assaultive

conduct aimed to stop the functioning of the United States

government, specifically to derail the certification of the

electoral process, a cornerstone of our democracy.” Id. at 15.

With respect to Mr. Sabol’s risk of flight, the government

points out that he has already attempted to avoid prosecution by

drastic means, and now, considering the evidence and charges

                               56
against him, which expose him to a significant term of

imprisonment, “he has an even more compelling incentive to

flee.” Id.

      For many of the reasons already addressed above, the Court

finds that this factor also weighs against Mr. Sabol and in

favor of his continued pretrial detention. “Consideration of

this factor encompasses much of the analysis set forth above,

but it is broader in scope,” requiring an “open-ended assessment

of the ‘seriousness’ of the risk to public safety.” Cua, 2021 WL
918255, at *5 (quoting United States v. Taylor, 289 F. Supp. 3d
55, 70 (D.D.C. 2018)). “Because this factor substantially

overlaps with the ultimate question whether any conditions of

release ‘will reasonably assure [the appearance of the person as

required] and the safety of any other person and the community,’

18 U.S.C. § 3142(e), it bears heavily on the Court’s analysis.”
Id.

      As discussed in detail above, the nature and circumstances

of Mr. Sabol’s offenses evince not just a clear disregard for

the safety of others and law enforcement in particular, but also

a willingness to engage in “battle” when he believes he is

“fighting tyranny.” See supra Section III, Part B.1; see also

Chrestman, 2021 WL 765662, at *9. On January 6, 2021, that

“battle” took place at the U.S. Capitol, and Mr. Sabol’s role in

it resulted in two MPD officers being wounded and a protester

                                57
dying after not receiving needed medical care because the MPD

officers were prevented from coming to her aid. See Gov’t’s

Opp’n, ECF No. 20 at 15. Though Mr. Sabol suggests that he may

not have intended to hurt Officer A.W. and Officer B.M. during

the riot, the Court carefully reviewed Mr. Sabol’s video

evidence alongside the government’s video evidence and concluded

that the Court cannot construe Mr. Sabol’s video as supporting

his claim at this juncture. See supra Section III, Part B.1. The

Court does acknowledge that the character letters sent on Mr.

Sabol’s behalf are compelling. The letters provide the Court

with a longer and fuller view of Mr. Sabol’s life and character,

and the Court appreciates that based on those letters, it

appears that his character is inconsistent with the chilling

behavior he displayed on January 6, 2021. See supra Section III,

Part B.3. But a lifetime view of Mr. Sabol’s history and

characteristics is not the only consideration when determining

whether today Mr. Sabol poses a danger to his community if he

were to be released pending trial. See 18 U.S.C. § 3142(g). His

history of a productive and peaceful life did not prevent him

from committing horrific acts on January 6, 2021, and those acts

inform the Court’s view of his propensity for further violence

if he were to be released pending trial.

     In determining whether Mr. Sabol poses a danger to his

community, neither the video evidence offered by Mr. Sabol nor

                               58
the character letters submitted on his behalf outweigh the fact

that he displayed an extremely troubling disregard for the law

and an aversion to the fundamental tenants of our democracy

based on what appears to be a sincerely held, but tremendously

misguided, belief that he was acting valiantly and patriotically

to fight against a tyrannical government that “stole” a

presidential election. And Mr. Sabol did not simply hold these

misguided beliefs; he acted on them. He traveled across the

country to the U.S. Capitol equipped with battle gear. When

“called,” he stepped up to battle because he believed himself to

be “a warrior.” To arm himself, he stripped a vulnerable police

officer of his police baton. He then used that stolen police

baton to force another officer away from his post and into a mob

of rioters who proceeded to viciously attack him, leaving him

bleeding from the head. Mr. Sabol himself has admitted much of

this, and the weight of the evidence against him is strong. For

these reasons, the Court is convinced that Mr. Sabol would pose

a danger to his community and the broader community of American

citizens if he were to be released pending trial.

     The Court reaches this conclusion having considered, as it

must, whether the danger Mr. Sabol poses to the community is

concrete and continuing. See Munchel, 2021 WL 1149196, at *4

(“[A] defendant’s detention based on dangerousness accords with

due process only insofar as the district court determines that

                               59
the defendant’s history, characteristics, and alleged criminal

conduct make clear that he or she poses a concrete, prospective

threat to public safety.”). While the circumstances of January

6, 2021 were unique, and the day has passed, it cannot be said

that every Capitol Riot defendant is no longer a danger because

those exact circumstances are unlikely to arise again. The D.C.

Circuit certainly did not say as much; instead, the court

observed that for the defendants in that case who “did not

vandalize any property or commit violence, the presence of the

group was critical to their ability to obstruct the vote and to

cause danger to the community.” Id. at *8. Mr. Sabol, on the

other hand, did commit acts of violence. In this regard, Mr.

Sabol is also different from Capitol Riot defendants like Mr.

Frederico Klein who engaged in “forceful conduct” but did not

direct that conduct toward inflicting injury. See Klein, No. CR

21-236, ECF No. 29 at 24 (“[Mr. Klein’s] most forceful conduct

was directed to advancing and maintaining the mob’s position in

the tunnel, not toward inflicting injury, and outside that

context, the nature of his actions and the force that he

employed would not have had the same effect.”). The Court is

also influenced by Mr. Sabol’s admissions to law enforcement

which were made after the events of January 6 and reflect what

motivated him to engage in violence. Thus while it may be true

that some Capitol Riot defendants no longer pose a threat to the

                               60
community because the unique circumstances of January 6 have

passed and “the specific concerns in the wake of the January 6

events over future protests and violent attacks on the

government . . . have dissipated to some degree now three months

later,” see Klein, No. CR 21-236, ECF No. 29 at 25; the Court

finds that the presence of the group at the U.S. Capitol was not

necessary for Mr. Sabol to cause danger to the community. He

appears to have been motivated to act violently that day not

solely by the presence of the group or President Trump’s

encouragement, but also by his belief that he is a “warrior” in

a fight against perceived tyranny, and there is ample reason to

believe that fight is not finished for Mr. Sabol and others like

him, making the threat of further violence present, concrete,

and continuing. See Mark Niquette, Trump Rips Into Mitch

McConnell in Speech to Party Donors, Bloomberg (Apr. 10, 2021),

https://www.bloomberg.com/news/articles/2021-04-10/trump-touts-

appeal-to-new-voters-as-path-for-gop-return-to-power (reporting

that former President Trump repeated false claims about the 2020

Presidential Election being stolen and criticized former Vice

President Pence for not rejecting the certification of the

election results); David Jackson, “Radical Left CRAZIES:” Trump

issues Easter greetings by attacking political rivals, griping

about election loss, USA Today (Apr. 4, 2021) (reporting on a

written statement issued by former President Trump that stated,

                               61
“Happy Easter to ALL, including the Radical Left CRAZIES who

rigged our Presidential Election, and want to destroy our

Country!”). 11

     Moreover, a danger exists that, if released, Mr. Sabol may

again try to flee or otherwise attempt to prevent his

prosecution from moving forward. See supra Section III, Part

B.3. When Mr. Sabol tried to flee previously, he feared being

caught by the FBI. Now Mr. Sabol is facing a potential twenty-

year prison sentence for assaulting Officer B.M. with a deadly

weapon and is charged with seven other felony and misdemeanor

offenses. See Superseding Indictment, ECF No. 23. As noted, the

evidence against him is strong. And he has already destroyed

incriminating evidence and directed others to do so as well.

     Finally, releasing Mr. Sabol from custody and allowing him

to return to Colorado or move to New York with strict conditions

of home incarceration, as Mr. Sabol proposes and as he says the

Pretrial Services Agency in New York recommended, would be

insufficient to mitigate Mr. Sabol’s danger to the community and

the risk that he would flee or try to obstruct justice. Mr.




11The Court takes judicial notice of the existence of news
articles. See Washington Post v. Robinson, 935 F.2d 282, 291
(D.C. Cir. 1991) (“[A] court may take judicial notice of the
existence of newspaper articles in the Washington, D.C., area
that publicized [certain facts].”); Agee v. Muskie, 629 F.2d 80,
81 n.1, 90 (D.C. Cir. 1980) (taking judicial notice of facts
generally known as a result of newspaper articles).
                               62
Sabol argues that in Colorado he would be “a long distance from

the location of the alleged crime and victims, who are strangers

to Mr. Sabol.” Def.’s Mot., ECF No. 17 at 5. The same could be

said of home confinement in New York. But Mr. Sabol was in

Colorado before he committed the instant offenses. He was in

Colorado with his girlfriend, not in Washington D.C., when he

planned his participation in the protests; when he acquired the

tactical gear he brought with him to the U.S. Capitol; and when

he developed the beliefs that ultimately led him to the U.S.

Capitol on January 6, 2021. Mr. Sabol’s actions demonstrate that

he is willing to follow his beliefs, and act on them violently,

no matter how far they take him from his home and no matter what

“strangers” are on the other side of the “battle” he intends to

wage in violation of the laws designed to protect our democracy.

While the Court appreciates that living in New York with his

girlfriend and near his family may provide him the type of

support and oversight needed to improve his mental health

conditions, the Court is not persuaded that this proposed home

confinement plan would mitigate his continued danger to the

community based on his demonstrated willingness to engage in

violence in furtherance of his beliefs and in a perceived battle

against tyranny. As was true in Chrestman, “[t]ogether, these

factors demonstrate that he cannot be trusted to abide by any



                               63
conditions of release that might be imposed instead of pretrial

detention.” 2021 WL 765662, at *16.

IV. Conclusion

     After considering the factors set forth in 18 U.S.C. §

3142(g), the Court finds, by clear and convincing evidence, that

no condition or combination of conditions will reasonably assure

the safety of any other person and the community were Mr. Sabol

to be released pending trial. 18 U.S.C. § 3142(e)(1). The Court

further finds, after considering the factors set forth in 18

U.S.C. § 3142(g) and by a preponderance of the evidence, that no

condition or combination of conditions will reasonably assure

Mr. Sabol’s appearance as required if he were to be released

pending trial. Id. Accordingly, Mr. Sabol’s Motion for Pretrial

Release, is DENIED. An appropriate Order accompanies this

Memorandum Opinion.

     SO ORDERED.

Signed:             /s/
          Emmet G. Sullivan
          United States District Judge
          April 14, 2021




                               64